RANDALL, District Judge.
If the case were one where there could arise a presumption of law that the debts of the bankrupt had been all satisfied, the court might perhaps entertain an application for an order upon Blight’s assignee to pay to the administrator the dividends so long unclaimed. But the case does not afford room for the presumption spoken of. No less than eighty-one creditors, representing nearly a third in value, of all the claimants, received a dividend within three years; and creditors appear now before me, to resist the prayer of the petition. The bankrupt's estate is greatly insolvent, and if any dividends remain unclaimed, they will, after a certain time, fall into the general fund, and make it proper that a new dividend be made. As long as any creditors remain unpaid, and choose-to insist upon payment, Blight’s representa-*699tj,ves, cannot claim any part of the estate. The petition must, therefore. I think, be dismissed.